DETAILED ACTION
This office action is in response to amendment filed on 08/30/2022. This action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. DE 1020192099718, filed on 07/06/2019 has been provided in the present application. 

Response to Amendment
The amendment filed on 08/30/2022 has been entered. Claims 1 – 6, 12 – 16, 22, 24 – 26 remain pending in the application. The previous 112f interpretation, 112(a) and 112(b) rejections have been withdrawn in view of Applicant’s amendment.

	
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 has been fully considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 4 -  5 should read “causes the computer to perform a method [[fpr]]for executing an autonomous driving operation in the vehicle”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, 12 – 16, 22, 24 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Publication No. US 20170349186 A1; hereafter Miller) in view of Schepp et al. (Publication No. US 20160160892 A1; hereafter Schepp) in further view of Chang et al. (Publication No. US 20200356795 A1; hereafter Chang) in further view of Altan et al. (Publication No. US 20070244641 A1; hereafter Altan).
Regarding to claim 1, Miller teaches a method for executing an autonomous driving operation in a vehicle, comprising: 
	detecting, during the autonomous driving operation, performance by an occupant of the vehicle of a personal driving action of a manual pressing of a brake pedal that displaces braking fluid to influence handling or driving dynamics of the vehicle taking place without driving authorization;
([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

[Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session.

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally triggers a handoff, by pressing on the brake pedal, which requests the vehicle to be switched to manual operation. If the driver competency fails to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024]).

based on the detecting of the performance being without the driving authorization, canceling the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode).

Miller teaches to disconnect or desensitize the brake pedal if the driving action is unauthorized as described above but does not explicitly disclose to in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit;

However, Schepp teaches in response to the manual pressing of the brake pedal, transferring all of the braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; ([Par. 0044], “an brake fluid reservoir (with an atmospheric pressure present therein) is connectable/connected to the piston-cylinder device via at least one line, not illustrated, in such a way that brake fluid is transferable into the brake fluid reservoir from a residual volume of internal volume 60, delimited from pressure chamber 62 with the aid of piston 52 and sleeve 54, via at least one volume exchange borehole 82. (An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple
through holes/punched holes 84 at a different level of cylindrical area 52b.) With the aid of the driver brake force exerted on a brake actuating element connected to the master brake cylinder, a driver of the vehicle equipped with the piston-cylinder device may thus brake into the piston-cylinder device via
the master brake cylinder and the at least one connecting borehole 80, and effectuate a volume intake into pressure chamber 62/enlargement of pressure chamber 62.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Schepp. The modification would have been obvious because by transferring the braking fluid into a hydraulic reservoir when the brake pedal is manually pressed, it allows “An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple through holes/punched holes 84 at a different level of cylindrical area 52b.” (Schepp, par. [0044]).
	
	Miller teaches to cancel a driving action performed by an unauthorized driver while the vehicle is in autonomous driving mode as described above. The unauthorized driver is determined based on the driver competency ([Par. 0023 – 0024]). The combination of Miller and Schepp do not explicitly disclose detecting the personal driving action taking place without driving authorization by detecting signals indicating that the occupant is not any of one or more predefined occupants or is not associated with a predefined seat position; outputting a warning indicating the canceling;

	However, Chang teaches detecting the personal driving action taking place without driving authorization by detecting signals indicating that the occupant is not any of one or more predefined occupants or is not associated with a predefined seat position; ([Par. 0081], “when the control device 0030 receives a detection signal that the biometric feature of the driver does not match with the first biometric feature parameter and the second biometric feature parameter (i.e., the current driver is neither the first driver nor the second driver), the control device 0030 inhibits the power system 0002 from controlling the movable carrier 0000 in the operating mode that starts the movable carrier 0000, preventing the driver other than the first driver and the second driver from unauthorized driving the movable carrier”)
outputting a warning indicating the canceling; ([Par. 0082], “in order to warn a warning when an unauthorized person trying to drive the movable carrier 0000 is found, the movable carrier auxiliary system 0004further includes a warning device 0070 and a warning member 0072, wherein the warning device 0070is electrically connected to the operation module 0022 and the storage module 0020, thereby to generate a warning message when a detection signal that the biometric feature of the driver does not match with the first biometric feature parameter and the second biometric feature parameter is received.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Schepp to incorporate the teaching of Chang. The modification would have been obvious because by detecting unauthorized driver based on biometric feature, it allows to accurately identify a driver and to determine whether the driver is authorized to operate the vehicle. 

	The combination of Miller, Schepp and Chang teach to cancel a driving action performed by an unauthorized driver while the vehicle is in autonomous driving mode. The unauthorized driver could be determined based on a signal indicating the occupant is not any one or more predefined occupant and a warning is generated upon detecting the unauthorized driver attempts to operate the vehicle as described above. The combination of Miller, Schepp and Change do not explicitly disclose the warning signal could be one or more pulses of braking, accelerating or steering. 

However, Altan teaches the warning signal could be one or more pulses of braking, accelerating or steering. ([Par. 0061], “Haptic alerts refer to any warning that is presented through the proprioceptive (or kinesthetic) senses, such as brake pulse deceleration/vehicle jerk, steering wheel vibration/pushback, or accelerator pedal vibration/pushback cues”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp and Change to incorporate the teaching of Altan. The modification would have been obvious because by generating warning signal as one or more pulse of braking, accelerating or steering, it allows to sensibly notify driver who might miss visual warning. 
	

Regarding to claim 2, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Miller further teaches wherein the cancellation of the personal driving action includes rendering inactive an activated driver actuation unit. ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel,” “accelerator pedal,” or “brake pedal” reads on the “actuation unit”).
(Note: see claim 1 above for motivation to combine)

Regarding to claim 4, the combination of Miller, Schepp, Chang and Altan teach the method of claim 2.
Miller further teaches wherein the driver actuation unit is the brake pedal, which is in the vehicle. ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel” “accelerator pedal” or “brake pedal” reads on the “actuation unit”).
(Note: see claim 1 above for motivation to combine)
	
Regarding to claim 5, the combination of Miller, Schepp, Chang and Altan teach the method of claim 4.
Miller further teaches wherein the brake pedal is hydraulically disconnected from wheel brakes to cancel the personal driving action upon the brake pedal. ([Par. 0027], “certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session”)
(Note: see claim 1 above for motivation to combine)

Regarding to claim 6, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Miller further teaches wherein the driving operation is executed completely autonomously, using automatic braking, acceleration and steering actions. ([Par. 0011], “the host vehicle 100 is an autonomous vehicle that operates in an autonomous (e.g., driverless) mode, a partially autonomous mode, and/or a non-autonomous mode. When operating in the autonomous mode, the host vehicle 100 at least partially controls various vehicle subsystems associated with controlling the steering, braking, and the accelerator pedal”)
(Note: see claim 1 above for motivation to combine)

Claim 12 recites a system that has substantially similar scope as claim 1, thus being rejected under 103 rejection for the same basis as claim 1 above.
Miller further teaches a computer; ([Par. 0023], “the processor 135”)
a non-transitory computer-readable medium on which is stored a program that is executed by the computer and that, when executed by the computer, causes the computer to perform a method for a vehicle. ([Par. 0053], “a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein”)

Claim 13 recites a vehicle that has substantially similar scope as claim 1, thus being rejected under 103 rejection for the same basis as claim 1 above.
Miller further teaches a computer; ([Par. 0023], “the processor 135”)
a non-transitory computer-readable medium on which is stored a program that is executed by the computer and that, when executed by the computer, causes the computer to perform a method for a vehicle. ([Par. 0053], “a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein”)


Claim 14 recites a non-transitory computer-readable memory medium that has substantially similar scope as claim 1, thus being rejected under 103 rejection for the same basis as claim 1 above.
Miller further teaches a non-transitory computer-readable medium on which is stored a program that is executed by the computer and that, when executed by the computer, causes the computer to perform a method for a vehicle. ([Par. 0053], “a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein”)


Regarding to claim 15, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Victor further teaches outputting of the warning indicating the canceling is performed by the executing of the one or more pulses of braking, accelerating, or steering. ([Par. 0090], “the method and system are operable for detecting and adequately warning an inattentive, drowsy, and/or out-of-the-loop driver and assessing and confirming the driver's adequate response to the associated warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s). This situation requires a modeling of reaction times and a consideration of time-to-collision probabilities once a perceived or sudden threat has been identified. After an inattentive, drowsy, and/or out-of-the-loop state has been detected and warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s), have been issued, the driver's response to the warning, the road, and/or the precautionary event is assessed … The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” This is interpreted as when the system detects a drowsy or out of loop driver, it could issue warning prompt such as brake pulse, and control of steering and braking of vehicle when it is in self-driving mode.)
(Note: see claim 1 for motivation to combine)

32. 	Regarding to claim 16, the combination of Miller, Schepp, Chang and Altan teaches the method of claim 15.
Victor further teaches wherein the braking of the one or more pulses is a stronger braking than a braking that was being performed by the autonomous driving operation and than a braking requested by the personal driving action. ([Par. 0028], “deriving, from one or more host vehicle driver-monitoring sensors of the host vehicle, a current host vehicle driver level of attention; determining if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention; and, if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention, producing at least one of a visual, acoustic, haptic information, and brake impulse prompt to a host vehicle driver environment to promote increased host vehicle driver-attention to the at least one hypothetical threat and/or triggering at least one of automated braking and steering of the host vehicle to promote an increase in safety margin to the at least one hypothetical threat.”; [Par. 0090], “Based on warning success and driver response, subsequent warning prompts may be given and/or controlled vehicle response may be initiated. This methodology is again illustrated conceptually in FIG. 4. The point is that once an out-of-the-loop driver is detected, the driver can be warned (in various modalities) and/or an alternative vehicle control algorithm can be implemented. The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” Wherein the “braking pulse” is executed as a warning prompt which is strong enough to register the driver to get his attention that might not influence driving operation of the vehicle. Therefore, the “braking pulse” is described as a different action than the autonomous driving operation or brake request performed by the driver.)
(Note: see claim 1 for motivation to combine)

Regarding to claim 22, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Chang further teaches wherein the signals indicate that the occupant is not the any of the one or more predefined occupants. ([Par. 0081], “when the control device 0030 receives a detection signal that the biometric feature of the driver does not match with the first biometric feature parameter and the second biometric feature parameter (i.e., the current driver is neither the first driver nor the second driver), the control device 0030 inhibits the power system 0002 from controlling the movable carrier 0000 in the operating mode that starts the movable carrier 0000, preventing the driver other than the first driver and the second driver from unauthorized driving the movable carrier”)

Regarding to claim 24, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Chang further teaches wherein the signals indicate that the occupant is not associated with the predefined seat position. ([Par. 0081], “when the control device 0030 receives a detection signal that the biometric feature of the driver does not match with the first biometric feature parameter and the second biometric feature parameter (i.e., the current driver is neither the first driver nor the second driver), the control device 0030 inhibits the power system 0002 from controlling the movable carrier 0000 in the operating mode that starts the movable carrier 0000, preventing the driver other than the first driver and the second driver from unauthorized driving the movable carrier” where this is interpreted as the system detects an unauthorized operation of the vehicle when the driver is detected as unauthorized to be at the driver seat. For example, when the detection signal that the biometric feature of the driver does not match with first or second biometric feature parameter, it indicates that the driver is not associated with the driver seat, therefore preventing the driver from operating the vehicle.)

Regarding to claim 25, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Altan further teaches wherein the outputting of the warning indicating the canceling is performed by the executing of the one or more pulses of steering. ([Par. 0061], “Haptic alerts refer to any warning that is presented through the proprioceptive (or kinesthetic) senses, such as brake pulse deceleration/vehicle jerk, steering wheel vibration/pushback, or accelerator pedal vibration/pushback cues”).

Regarding to claim 26, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Altan further teaches wherein the outputting of the warning indicating the canceling is performed by the executing of the one or more pulses of accelerating. ([Par. 0061], “Haptic alerts refer to any warning that is presented through the proprioceptive (or kinesthetic) senses, such as brake pulse deceleration/vehicle jerk, steering wheel vibration/pushback, or accelerator pedal vibration/pushback cues”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Schepp, Chang and Altan in view of Kumazaki. Kenta (Publication No. US 20190039565 A1; hereafter Kumazaki).
Regarding to claim 3, the combination of Miller, Schepp, Chang and Altan teach the method of claim 1.
Miller teaches to deactivate the actuation unit when an unauthorized personal driving action is detected as described in claim 1 above, but does not explicitly disclose the cancellation of the personal driving action includes locking an activated driver actuation unit.
	
	However, Kumazaki teaches wherein during the cancellation of a personal driving action, an activated driver actuation unit is locked. ([Par. 0006 – 0007], “The electronic control unit is configured to perform control to fix a gear position of the automatic transmission when the electronic control unit determines that the unauthorized access from the outside occurs during the automated driving mode. With the above configuration, when it is determined that unauthorized access is detected, shift control can be prevented from being manipulated through the unauthorized access” wherein the “gearshift” reads on the “activated driver actuation unit.” This is interpreted as when an unauthorized access being detected, the “gearshift” will be set to be fixed, so the unauthorized access cannot manipulate the “shift control” of the vehicle while traveling in the automated driving mode. In other words, the “gearshift” of the autonomous vehicle is locked after an unauthorized attack is detected).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp, Chang and Altan to incorporate the teaching of Kumazaki. The modification would have been obvious because by locking the actuation unit when an unauthorized access is detected, it allows the actuation unit “can be prevented from being manipulated through the unauthorized access” (Kumazaki, [Par. 0007]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668